DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07 December 2020 has been entered. Claim 1 has been amended. Claim 5 has been cancelled. Claims 14-15 have been added. Claims 1-4 and 6-15 are still pending in this application, with claim 1 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Lamberterie (US 2015/0131324 A1).
Regarding claim 1, de Lamberterie discloses an automotive lighting system for a vehicle (Figs. 1-4A), comprising: a plurality of light sources (9) on a first optical axis (a first optical axis extending along the emission direction of the plurality of light sources 9, shown in Fig. 3, i.e. perpendicular to the x axis shown in Figs. 2-3); a plurality of primary reflective optics (a) in a matrix (as show in Fig. 3) and configured to receive and redirect light from the plurality of light sources (as shown in Fig. 2), each of the plurality of light sources being at a focal point of a corresponding one of the plurality of primary optics (paragraph [0069]) with each of the plurality of light sources in a focal plane of the corresponding one of the plurality of primary optics (i.e. each of the light sources are disposed in the plane containing a focus of the respective primary optic 1, and thus are in a focal plane of the corresponding one of the plurality of primary optics), the plurality of primary optics being configured to fold a direction of the propagation of the light from the plurality of light sources (as shown in Fig. 2, the primary optics fold the light from the plurality of light sources in a direction along the x-axis shown in Fig. 2); and a secondary optic (6) on a second optical axis (the x-axis) and oriented in a different plane than the first optical axis (said second optical axis defined by the x-axis is perpendicular to said first optical axis, and is thus in a different plane than the first optical axis), the secondary optic (6) configured to receive the folded light from the plurality of primary optics and project the received light in front of the vehicle (as show in Fig. 2, and as described in paragraph [0052]), with at least one of the plurality of primary optics in a focal plane of the secondary optic (as shown in Fig. 2, at position F, also see paragraphs [0074], [0084], and [0095]).  
Regarding claim 2, de Lamberterie discloses (Figs. 1-4A) the secondary optic (5) comprises a projection lens (as shown in Figs. 2-3, and as described in paragraph [0095]).-2- 6538794.1 Applicant: Lumileds Holding B.V.Application No.: 16/405,664  
Regarding claim 3, de Lamberterie discloses (Figs. 1-4A) one of the plurality of primary optics (1) is disposed at a focal point of the secondary optic (at focal point F, as shown in Fig. 2, and as described in paragraph [0095]).  
Regarding claim 4, de Lamberterie discloses (Figs. 1-4A) the other ones of the plurality of primary optics (1) are all disposed in a focal plane of the secondary optic (as described in paragraphs [0101]-[0102]).  
Regarding claim 6, de Lamberterie discloses (Figs. 1-4A) the reflector (2) of at least one of the plurality of primary optics (1) has a shape of a paraboloid with a rectangle contour (as shown in Fig. 2, i.e. a shape of the reflectors 2 forms a surface all of whose intersections by planes are either parabolas and ellipses or parabolas and hyperbolas, and is rectangular in profile along both the first and second optical axis, see Figs. 2 and 4A, and thus constitutes a shape of a paraboloid with a rectangle contour).  
Regarding claim 7, de Lamberterie discloses (Figs. 1-4A) the rectangle contour has a side length (a side in thickness of the primary optics 1, between surfaces 12 and 13) in a range of 3-15 mm (paragraph [0065]).  
Regarding claim 10, de Lamberterie discloses (Figs. 1-4A) a switching circuit (i.e. in a control unit of the lighting device 11, as described in paragraph [0109]) configured to turn off one or more of the plurality of light sources such that no light is emitted therefrom (as described in paragraph [0109], i.e. for producing an adaptive driving beam [ADB]).  
Regarding claim 14, de Lamberterie discloses (Figs. 1-4A) the folding of the light enables the lighting system size to be reduced (the reflector and folding the light allows for the lighting system size to be reduced, as described in paragraphs [0010] and [0110], i.e. as opposed to utilizing a larger, rotationally symmetric, reflector about the x-axis).  
Regarding claim 15, de Lamberterie discloses (Figs. 1-4A) the folding of the light enables the lighting system size to be compact (the reflector and folding the light allows for a compact design, as described in paragraphs [0010] and [0110], i.e. as opposed to utilizing a larger rotationally symmetric reflector about the x-axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over de Lamberterie, in view of Boyd, JR. et al. (US 2013/0215635 A1, herein referred to as: Boyd).
Regarding claims 8, de Lamberterie does not teach that at least one of the plurality of light sources is rotatable for maximizing light emitted therefrom and impinging onto the plurality of primary optics.  
Boyd teaches or suggests (Figs. 1-10B) at least one of the plurality of light sources (33) is rotatable for maximizing light emitted therefrom and impinging onto the plurality of primary optics (i.e. such as in a condition when the light source is orientated at an angle of 0 degrees with respect to the Z axis, paragraph [0038]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of de Lamberterie and incorporated the teachings of at least one of the plurality of light sources is rotatable for maximizing light emitted therefrom and impinging onto the plurality of primary optics, such as 
Regarding claim 9 the combined teachings of de Lamberterie and Boyd teach or suggest, as modified in claim 8 above, the at least one rotatable one of the plurality of light sources is rotatable around an axis parallel to a row or column of the matrix of primary optics (in light of the teachings of Boyd pertaining to rotation along an axis to allow directional adjustment of the light source relative to the curved reflective surface of the reflective optic, the rotation would be parallel to an axis along the column of light sources 9 of the device of de Lamberterie, as shown in Fig. 3 of de Lamberterie, at least for a central light source 9 shown in Fig. 3 of de Lamberterie).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over de Lamberterie.
Regarding claim 11, does not explicitly teach or suggest that at least one of the plurality of primary optics has a focal length in a range of 5-10 mm.  
However, one skilled in the art would recognize the focal length of the primary optics to be a result effective variable which can be tailored through routine experimentation in order to optimize the beam pattern of light shaped by reflection from the primary optics, and/or the degree of collimation, and/or the height, length, or width of the primary optic. 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of de Lamberterie and formed at least one of the plurality of primary optics with a focal length in a range of 5-10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 12, de Lamberterie does not explicitly teach or suggest that the secondary optic has a focal length in a range of 30-50 mm.  
However, one skilled in the art would recognize the focal length of the secondary optics to be a result effective variable which can be tailored through routine experimentation in order to optimize the beam pattern or beam diameter of light shaped by refraction through the secondary optics.
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of de Lamberterie and formed the secondary optics with a focal length in a range of 30-50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In the instant case, one skilled in the art would have been motivated to optimize the illumination profile or beam profile of light transmitted through the secondary optics.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Lamberterie, in view of Hiki (US 2017/0276311 A1).
Regarding claim 13, de Lamberterie does not explicitly teach or suggest that at least one of the plurality of light sources comprises one or more sub-light sources.
Hiki teaches or suggests (Fig. 1) at least one of the plurality of light sources (2) comprises one or more sub-light sources (paragraph [0031]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of de Lamberterie and incorporated the teachings of at least one of the plurality of light sources comprises one or more sub-light sources, such as taught or suggested by Hiki, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, one skilled in the art would have been motivated to increase the illumination intensity of the device, and/or produce the emission point source profile as desired for the suited application (i.e. square, rectangular, etc.).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896